Name: Commission Implementing Decision (EU) 2016/2322 of 19 December 2016 on the format of the statement of completion of ship recycling required under Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: deterioration of the environment;  maritime and inland waterway transport;  environmental policy;  cooperation policy;  economic geography;  information and information processing;  technology and technical regulations
 Date Published: 2016-12-20

 20.12.2016 EN Official Journal of the European Union L 345/117 COMMISSION IMPLEMENTING DECISION (EU) 2016/2322 of 19 December 2016 on the format of the statement of completion of ship recycling required under Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1257/2013 of the European Parliament and of the Council of 20 November 2013 on ship recycling and amending Regulation (EC) No 1013/2006 and Directive 2009/16/EC (1), and in particular point (b) of Article 13(3) thereof, Whereas: (1) Regulation (EU) No 1257/2013 lays down requirements for ship recycling companies, ship recycling facilities and operators of ship recycling facilities regarding the recycling of ships flying the flag of a Member State of the Union. (2) Pursuant to Article 13(2)(c) of Regulation (EU) No 1257/2013, the operator of a ship recycling facility is to send, within 14 days of the date of the total or partial recycling in accordance with the ship recycling plan, a statement of completion to the administration which issued the ready for recycling certificate for the ship. The format of the statement of completion must be consistent with Appendix 7 to the International Convention for the Safe and Environmentally Sound Recycling of Ships adopted in Hong Kong on 15 May 2009 (Hong Kong Convention). (3) Pursuant to Article 3(6) of Regulation (EU) No 1257/2013, ship recycling means the activity of complete or partial dismantling of a ship. A statement of completion of recycling is therefore needed in the event of partial dismantling. The format of the statement of completion refers to a single ship recycling facility. In the event of dismantling of a single ship taking place across several facilities, a separate statement of completion is required for each facility involved in the process. (4) The measures provided for in this Decision are in accordance with the opinion of the Ship Recycling Regulation Committee established under Article 25 of Regulation (EU) No 1257/2013, HAS ADOPTED THIS DECISION: Article 1 Statements of completion of ship recycling required under Article 13(2)(c) of Regulation (EU) No 1257/2013 shall comply with the format set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 19 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 330, 10.12.2013, p. 1. ANNEX Text of image STATEMENT OF COMPLETION OF SHIP RECYCLING under Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling This document is a statement of completion of ship recycling for (Name of the ship when it was received for recycling/at the point of deregistration) Particulars of the ship as received for recycling Distinctive number or letters Port of Registry Gross tonnage IMO number Name and address of shipowner IMO registered owner identification number IMO company identification number Date of construction THIS CONFIRMS THAT: The ship has been recycled in accordance with the ship recycling plan and with Regulation (EU) No 1257/2013 at (Name and location of the authorised ship recycling facility) and that the recycling of the ship in accordance with Regulation (EU) No 1257/2013 was completed on (dd/mm/yyyy) (Date of completion) Issued at (Place of issue of the statement of completion) on (dd/mm/yyyy) (Date of issue) (Signature of the operator or authorised representative of the ship recycling facility)